Citation Nr: 1757334	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the United States Air Force from March 1944 to October 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  The Legacy Content Manager Documents also contains additional records pertinent to the present appeal.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least evenly balanced as to whether the Veteran's psychiatric disability, diagnosed as schizophrenia, is related to his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a psychiatric disability, diagnosed as schizophrenia, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection will also be presumed for certain chronic diseases, including psychosis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The Veteran contends he has an acquired psychiatric disorder that is related to his active service.  Specifically, he maintains that he developed antisocial behavior, depression, and/or additional related psychological symptomatology as the result of his active service.  See December 2013 Statement in Support of Claim (VA Form 21-4138) (discussing how, after returning from active duty and working as an airman in the Second World War, he suffered strained relationships and a difficulty in maintaining employment before being diagnosed with schizophrenia); September 2014 Notice of Disagreement (VA Form 21-0958) (discussing how his symptoms began in the service but when he returned, his family did not permit me to seek treatment and instead put him to work as a form of treatment before being admitted to in-patient treatment).  See also January 2014 Letter from the Veteran's sister (discussing how she recalled her brother, after he returned from his service, lying down a lot and exhibiting head-jerks in addition to how she remembered her mother saying that her brother heard voices in his head).

Here, all three elements to establish service connection have been satisfied.  See 38 C.F.R. §§ 3.303(a), Shedden v. Principi, 381 F.3d at 1166-67.  First, as concerning the requisite current diagnosis, the records reflect a current psychiatric pathology, including a diagnosis of schizophrenia.  See August 2014 Mental Disorders Disability Benefits Questionnaire.  The Board also notes that a September 1949 VA examination diagnosed the Veteran with schizophrenic reaction, paranoid type.  

Second, in his September 2014 Notice of Disagreement, the Veteran stated that, during and immediately following his active duty service, he experienced persistent psychiatric symptoms.  The Veteran has credibly reported experiencing psychological stress while serving as a pilot during the Second World War.  Additionally, his service personnel records confirm that he was a pilot and engaged in battles and campaigns over Europe during the Second World War, including 34 combat missions.  Thus, in the absence of evidence establishing the Veteran's account as not credible, reasonable doubt will be resolved in his favor, and the occurrence of the claimed stressful events during his service is established, as it is consistent with the circumstances of his service.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 1154(a) (West 2014) (Due consideration shall be given to the places, types, and circumstances of a Veteran's service.).

Finally, as to the third element, that of a nexus between the Veteran's psychiatric disability and the in-service stressor, the Veteran has asserted in statements throughout the pendency of the claim that, given the nature of his job as a pilot in the military and his military experiences, he initially began experiencing psychiatric symptoms during and since his active service and that these symptoms have continued since that time.  See, e.g., September 2014 Notice of Disagreement (noting, "My symptoms began in the service but when I returned I was needed so much on the farm that my family did not permit me to seek treatment and instead put me to work.  My family tried to ignore what was going on with me but I believe that my experience in the war and PTSD issues exacerbate my schizophrenia condition until they found me too dangerous to continue to keep on the farm, at which point I was sent to Tomah.  Without being able to get off the farm to get help my schizophrenia and paranoia, which lead to anxiety and depression, did intensify to such an extent that eventually the VA felt that it was best for me to receive a lobotomy as a way to treat my symptoms.").  In this regard, the Veteran is competent to report experiencing psychiatric symptoms, as such symptoms as irritability, nightmares, anxiety, and mood swings are certainly capable of lay observation.  See Davidson, at 1316 and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology); see also 38 C.F.R. § 3.159 (a)(2).  His statements regarding this are also credible as they are consistent with the medical evidence of record, including his treatment records which document his reports of experiencing psychological symptoms since his active service.  See, e.g., April 2014 Mental Health Physician Note (noting that "[T]he records as well as Veteran suggest that he had symptoms of Schizophrenia that were apparent shortly after returning from the military in occupation and social interaction.).  See, too, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, the Veteran's account of experiencing psychological symptoms during and since his active service is bolstered by the statement of his sister, who described the Veteran's psychiatric symptoms.  See January 2014 Letter from the Veteran's Sister.  As a result, this report of a continuity of symptomatology suggests a link between the Veteran's current psychiatric complaints and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The August 2014 VA examiner opined that there was inconclusive evidence that the Veteran's schizophrenia was linked to his service.  He provided this opinion even though he noted that there was a diagnosis of schizophrenic reaction documented by VA records since the late 1940s.  The Board points out that the Veteran was discharged from service in October 1945.  Further, the examiner appears to have failed to consider the Veteran's lay statements that he experienced psychiatric symptoms during and since military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board does not afford the August 2014 VA examiner's opinion much probative value.

However, in light of the current diagnosis of schizophrenia, the diagnosis of schizophrenic reaction, paranoid type, in the late 1940s, the credible lay evidence that his psychiatric symptoms have continued since service and in light of the absence of any evidence to the contrary, the Board will resolve all reasonable doubt in the Veteran's favor, and finds that service connection for an acquired psychiatric disability, diagnosed as schizophrenia, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, is granted.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the claim for service connection for PTSD.

Historically, the Veteran was afforded a VA examination in August 2014.  The examiner noted that the Veteran explicitly denied symptoms of PTSD and that testing demonstrated no PTSD.  However, in his September 2014 Notice of Disagreement, the Veteran asserted, "I have been going to the La Crosse River Valley Clinic for PTSD.  These records are not associated with the claims file.   Upon remand, an attempt should be made to obtain these records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Furthermore, the Veteran has submitted two stressor statements in the development of his PTSD claim.  As a result, a remand is required to address the conflicting record and to afford the Veteran with an examination that addresses his stressors and his PTSD records from the La Crosse River Valley Clinic.

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any outstanding
VA treatment records.

2.  Make arrangements to obtain a complete copy of the
Veteran's treatment records from the La Crosse River Valley Clinic for PTSD.  Obtain authorization from the Veteran as needed.  If the records are not available, a formal finding of such should be made.

3.  Thereafter, schedule the Veteran for a VA examination to determine the existence of PTSD, and if he is found to have PTSD, the etiology of the Veteran's PTSD.  All indicated tests and studies should be performed.  The claim folder and a copy of this Remand must be provided to the examiner for review in conjunction with the examination.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any PTSD had its clinical onset during active service or is otherwise causally or etiologically related to the Veteran's active service, to include any incident as detailed in the Veteran's two statements on stressors he experienced during the military.

A specific determination should be made as to whether the Veteran meets the diagnostic criteria for PTSD.   If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).

All opinions should be supported by a clear rationale.

4.  Then, readjudicate the claim remaining on appeal. If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


